Title: From Thomas Jefferson to De Grasse, 18 January 1788
From: Jefferson, Thomas
To: Grasse, Auguste de



à Paris ce 18me. Janvier 1788.

J’ai eté sensiblement touché, Monsieur, de la perte que vous venez de faire de Monsieur le comte de Grasse votre pere. C’est un nom cher et respecté à tous mes compatriotes, et dont la memoire  leur sera toujours precieuse. L’evenement glorieux de la prise de York-town, où il a eu tant de part, lui conservera dans l’histoire une place à toujours distinguée. Agreez, Monsieur, je vous en prie, mes vifs regrets, et les sentiments d’estime et d’attachement avec lesquels j’ai l’honneur d’etre, Monsieur le Comte votre tres humble et tres obeissant serviteur,

Th: Jefferson

